DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-5, 7 and 8, claim 1 recites a coating layer made of a third material, a first coating layer present on an upper surface of the second felt layer and a second coating layer present on a lower surface of the first felt layer, wherein the coating layer is included at a claimed ratio by weight.  It is unclear if the claimed coating layer made of a third material includes the first and second coating layers, or if the claimed coating layer made of a third material is separate from the first and second coating layers. If the claimed coating layer made of a third material includes the first and second coating layers, it is unclear if the claimed coating layer made of a third material is a continuous layer which is simultaneously present on the upper and lower surfaces as claimed, or if the claimed first and second coating layers are separate 
Regarding claim 7, the claim recites a third felt layer attached to an upper surface or a lower surface of the coating layer.  However, claim 7 is dependent from claim 1, which recites each of a coating layer made of a third material, a first coating layer and a second coating layer.  It is unclear which coating layer is referenced in claim 7.  Additionally, note that the coating layer made of a third material, if separate from the first and second coating layer, does not appear to comprise an upper or a lower surface.
Regarding claim 8, the claim recites that the coating layer is attached to the lower surface of the first felt layer and the upper surface of the second felt layer.  However, claim 8 is dependent from claim 1, which recites each of a coating layer made of a third material, a first coating layer and a second coating layer.  It is unclear which coating layer is referenced in claim 8.  Additionally, it is unclear if the claim is reciting that the coating layer is continuously attached to the lower surface and upper surface or if the claim is only reciting how the coating layer attached to the lower surface and the upper surface are attached.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2014/0094113 to Kim (as evidenced by the English translation) in view of JP 2001-232708 to Konishi (as evidenced by the English translation) and US Pub. No. 2015/0158269 to Kim (herein referred to as “Kim II”).
Regarding claims 1-5, 7 and 8, Kim teaches a lightweight multi-layer structure including a felt layer made up of more than two kinds of natural fibers or synthetic fibers, and a thermosetting resin reinforcement layer on both surfaces of the felt layer (Kim, Abstract).  Kim teaches that it is preferable to further include an additional felt layer and an additional reinforcing layer on any one of the reinforcing layers (Id., page 3 lines 88-89).  Kim teaches that the natural fiber contains one or more selected from jute, kenaf, sisal, flax and bamboo (Id., page 3 lines 106-107), and that the synthetic fiber is preferably a mixture of one or more including polyester and polypropylene (Id., page 3 lines 108-110). Kim teaches that the thermosetting resin is preferably a mixture of one or more selected from urethane, epoxy, phenol, and amino resins (Id., page 3 lines 111-112).  
Kim teaches that the lightweight multilayer structure is suitable for use in automobile interior materials (Kim, page 4 line 163 to page 5 line 169).  Kim teaches that the felt layer is formed by mixing natural fibers and synthetic fibers in an 8:2 ratio (Id., paragraph 0027). Kim teaches that an additional felt layer is the same as the felt layer (Id., paragraph 0034).  
Kim does not appear to teach a second felt layer directly attached as claimed or the claimed coating layer weight ratio.
Regarding the claimed second felt layer, Konishi teaches a lightweight trim material having high rigidity, comprising a skin layer, an intermediate layer consisting of a high rigidity felt layer and a low rigidity felt layer, and a synthetic resin layer, wherein the high rigidity felt layer and synthetic resin layer impart high rigidity (Konishi, Abstract).  Konishi teaches that the high rigidity felt contains 50% by weight or more of a thermoplastic component, and that the low rigidity felt contains a thermoplastic component in the range of 0 to 50% by weight (Id., paragraph 0004).  Konishi teaches that the high rigidity felt includes mixtures of synthetic fibers such as polyester fibers and polypropylene fibers, and high rigidity plant fibers such as hemp or kenaf fibers (Id., paragraphs 0007-0009).  Konishi teaches that in the low rigidity felt layer, the fibers and the thermoplastic component fibers used in the high rigidity felt layer are used (Id., paragraph 0010).  Konishi teaches that the synthetic resin layer may include thermosetting resins (Id., paragraphs 0012-0013).  Konishi teaches that the material is suitable for use in automobile interior materials, wherein the material has good moldability, is lightweight, and has high rigidity and shape stability (Id., paragraphs 0029-0030). As shown in at least Figure 1 of Konishi, the high-rigidity felt layer 3 is directly attached to the low-rigidity felt layer 4.
Konishi teaches a similar lightweight structure suitable for use in automobile applications.  Konishi teaches the inclusion of a high rigidity felt layer and a low rigidity felt layer, wherein the low rigidity felt layer comprises a natural fiber and synthetic fiber structure similar to the felt layer disclosed by Kim. Additionally, Konishi establishes the predictable benefits of incorporating a high rigidity felt layer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lightweight multi-layer structure of Kim, and additionally including a high rigidity felt layer directly attached to the felt layer of Kim and comprising a weight ratio of natural fiber to 
Regarding the claimed coating layer weight ratio, the prior art combination teaches a thermosetting resin layer which is applied at a thickness of 0.1 to 1 mm on both sides of a felt layer having a formed thickness of 0.5 mm to 2 mm (Kim, page 7 lines 278-284).  Kim teaches that the reinforcing layer provides rigidity improvement and moisture absorption prevention (Id., page 2 line 74 to page 3 line 81).
Additionally, Kim II teaches a natural fiber polymer composite for an automotive interior, characterized in that isocyanate or epoxy is added to enhance the function of a substrate material having a sandwich-type structure, preventing degradation of physical properties by water-impregnation into the natural fiber and thus enhancing the humidity-resistance and strength of a natural fiber reinforcing layer (Kim II, Abstract).  Kim II teaches that the substrate material comprises applying isocyanate on a felt consisting essentially of natural fiber and synthetic fiber to prepare a thin film reinforcing layer having enhanced humidity-resistance (Id., paragraph 0009), wherein the film is cured (Id., paragraph 0023).  Kim II teaches that the felt consists of a mixture of natural fiber and thermoplastic polymer fiber (Id., paragraph 0010, claim 1), and that the thin film reinforcing layer are present on one or both side of a core layer (Id., paragraph 0010).  Kim II teaches that the weight of the isocyanate impregnated in the thin film reinforcing layer is 5 g/m2 to 100 g/m2 (Id., paragraph 0014), and that the thickness of the thin 2 to 700 g/m2 (Id., paragraph 0016).  Note that if the layer comprises both the isocyanate and the felt, then the weight of a single felt layer would be between 115 g/m2 to 695 g/m2 if the isocyanate is applied at a weight of 5 g/m2, or between 20 g/m2 to 600 g/m2, if the isocyanate is applied at a weight of 100 g/m2.  Therefore, for example if the isocyanate is applied at a weight of 50 g/m2, and each felt layer is 200 g/m2, then the ratio of the isocyanate coatings would be 25%.
Kim II establishes a similar curable coating applied to felt layers for automotive interior applications.  Kim II teaches a similar purpose for the application of the curable coating (i.e. moisture or water impregnation), which is applied to a similar felt composition (i.e. mixture of natural and synthetic polymer fibers) and a known amount of coating applied to a known amount of felt to accomplish such a purpose.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lightweight multi-layer structure of the prior art combination, wherein the combined coating layers comprise a weight resulting in a weight ratio to the total weight of the felt layers, such as within the claimed ratio, as taught by Kim II, motivated by the desire of forming a conventional lightweight multi-layer structure comprising an amount of thermosetting resin known in the art to be predictably suitable for similar applications in order to provide similar properties.
	Regarding claim 2, since the felt layers of the prior art combination are different layers, the synthetic fibers in each of the layers appear to inherently comprise different components of synthetic fibers.
	Alternatively, regarding claims 2 and 4, Kim teaches that the felt layer may comprise synthetic fibers such as polyester and polypropylene (Kim, page 3 lines 108-110).  Additionally, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lightweight multi-layer structure of the prior art combination, wherein the felt layers comprise different synthetic fibers, and therefore different components, motivated by the desire of forming a conventional lightweight multi-layer structure comprising synthetic fibers known in the art as being predictably suitable for felt layers in automobile interior applications.
	Regarding claim 3, the prior art combination teaches that the natural fiber contains one or more selected from jute, kenaf, sisal, flax and bamboo (Kim, page 3 lines 106-107)
Regarding claim 5, the prior art combination teaches that the thermosetting resin is preferably a mixture of one or more selected from urethane, epoxy, phenol, and amino resins (Kim, page 3 lines 111-112).  
Regarding claim 7, the prior art combination teaches an additional reinforcing layer on any one of the reinforcing layers (Kim, page 3 lines 88-89), wherein an additional felt layer is the same as the felt layer (Id., paragraph 0034).
Regarding claim 8, the prior art combination teaches applying a thermosetting resin to the felt layer by a spray process and curing in a heat-pressing mold of 50-200°C (Kim, page 3 lines 93-98, page 8 lines 299-305).  Although the prior art combination does not appear to teach the specifically claimed time, the limitation is interpreted as a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art. 

Response to Arguments
Applicants’ arguments filed October 13, 2021, have been fully considered but they are not persuasive.  Applicants argue that Kim does not teach a second felt layer attached directly to the first felt layer, nor the weight ratio in the first material and the second material, and the coating ratio.  Examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As set forth in the rejection, Kim teaches a felt layer comprising natural fibers and synthetic fibers within a ratio of 8:2, which is coated with a first and a second coating layer.  Konishi is relied on to teach a similar lightweight structure suitable for use in automobile applications.  Konishi teaches the inclusion of a high rigidity felt layer attached directly to a low rigidity felt layer, wherein the low rigidity felt layer comprises a natural fiber 
Applicants argue that Konishi does not teach the weight ratio in the first material and the second material, and the coating ratio.  Examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As set forth in the rejection, Kim and Konishi teach felt layers and weight ratios within the claimed ratios.  Additionally, neither Kim nor Konishi alone are relied on to teach the coating ratio.
Applicants argue that Kim II the coating ratio in addition to the weight ratios in the first material and the second material.  Examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As set forth in the rejection, Kim II is not relied on to teach the weight ratios, as Kim and Konishi teach felt layers and weight ratios within the claimed ratios.  Additionally, Kim II establishes a similar composite comprising a felt layer between film layers.  Kim II establishes suitable weights for each of the felt layers and the film layers.  Therefore, it would have been obvious to one of ordinary skill in the art to 
Although Applicants argue that the combined teachings of the prior art are silent about the advantages achieved by the amended claim, the prior art combination appears to render obvious the claimed structure and composition.  The fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Additionally, the claimed invention does not require any advantages or properties resulting from the claimed structure. 

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786